               Case 19-01298-MAM         Doc 288     Filed 05/06/20     Page 1 of 20




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                        Case No. 18-16248-BKC-MAM
                                                              Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                            /

ROBERT C. FURR not individually but                           ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,

v.

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.

         Defendants.
                                                /
                      NOTICE OF FILING TRUSTEE’S EXHIBIT REGISTER
         Plaintiff, Robert C. Furr (the “Trustee”), not individually but as Chapter 7 Trustee of the

bankruptcy estate of the Debtor, Chance & Anthem, LLC (the “Debtor” or “C&A”), by and

through his undersigned counsel and pursuant to the Court’s Order Setting Filing and Disclosure

Requirements for Pretrial and Trial [ECF No. 4], hereby files the Trustee’s Trial Exhibit Register

attached hereto as Exhibit A. Undersigned counsel provided copies of the trial exhibits via Federal

Express and Sharefile link to the Defendants on May 6, 2020.

         Respectfully submitted on this 6th day of May, 2020.


                                                      GENOVESE JOBLOVE & BATTISTA, P.A.
                                                      Counsel to the Trustee
                                                      100 S.E. 2nd Street, Suite 4400
                                                      Miami, FL 33131
                                                      Tel.: (305) 349-2300
                                                      Fax.: (305) 349-2310
             Case 19-01298-MAM          Doc 288      Filed 05/06/20     Page 2 of 20




                                              By:    /s/ Jesus M. Suarez
                                                     Jesus M. Suarez, Esq.
                                                     Fla. Bar No. 60086
                                                     jsuarez@gjb-law.com

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF notification upon all interested parties registered to receive electronic notification on

this matter and/or via U.S. Mail as indicated on the Service List below on this 6th day of May,

2020.


                                              By: /s/ Jesus M. Suarez
                                                     Jesus M. Suarez, Esq.




                                                 2
            Case 19-01298-MAM          Doc 288     Filed 05/06/20   Page 3 of 20




                                       SERVICE LIST



Notice will be served via CM/ECF upon:

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated philip@philipbharris.com

Philip B Harris on behalf of Defendant OB Real Estate Holdings 1732, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc. philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind philip@philipbharris.com


                                               3
            Case 19-01298-MAM        Doc 288     Filed 05/06/20   Page 4 of 20




Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind jeffsiskind@msn.com,
jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com




                                             4
Case 19-01298-MAM   Doc 288   Filed 05/06/20   Page 5 of 20




            EXHIBIT “A”




                          5
               Case 19-01298-MAM         Doc 288   Filed 05/06/20     Page 6 of 20


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                     Case No. 18-16248-BKC-MAM
CHANCE & ANTHEM, LLC,                                      Chapter 7
       Debtor.
____________________________________/

ROBERT C. FURR not individually but                        ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.

      Defendants.
____________________________________/

                               TRUSTEE’S EXHIBIT REGISTER

Exhibits Submitted on behalf of:

[ X ] Plaintiff          [ ] Defendant       [ ] Debtor             [X] Chapter 7 Trustee

Date of Hearing/Trial:         May 12, 2020 Pretrial Conference

Judge:                         The Honorable Mindy A. Mora

Respectfully submitted: May 6, 2020.

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Counsel to the Chapter 7 Trustee
                                             100 SE Second Street, Suite 4400
                                             Miami, Florida 33131
                                             Telephone:     (305) 349-2300
                                             Facsimile:     (305) 349-2310

                                             By:    /s/ Jesus M. Suarez
                                                    Jesus M. Suarez, Esq.
                                                    Florida Bar No. 60086
                                                    jsuarez@gjb-law.com
                                                    Barry P. Gruher, Esq.
                                                    Florida Bar No. 960993
                                                    bgruher@gjb-law.com
           Case 19-01298-MAM        Doc 288     Filed 05/06/20   Page 7 of 20



Exhibit                                                                       Not
                           Description                   Admitted Refused Introduced
#/Letter
  T-1       12.18.2002 Receipt signed by Jeffrey
            Siskind receiving $10,000.00 in cash from
            Fred Volkwein
  T-2       05.08.2013 Quit Claim Deed between
            Christopher P. George and 3485 Lago De
            Talavera Trust
  T-3       05.17.2013 Quit Claim Deed between
            Transamerican Comercial, LTD and TP5,
            LLC
  T-4
            RESERVED

  T-5       02.06.2014 Assignment of Mortgage by
            Michelle Watson to Sovereign Gaming &
            Entertainment
  T-6
            02/06/2014 Indemnity Mortgage 3485
            Lago De Talavera Trust

  T-7
            02.07.2014 Certificate of Title to OB Real
            Estate Holdings 1732, LLC

  T-8       02.25.2014 Recorder Warranty Deed for
            the 11400 Torchwood Acquisition by
            Beacon & Fiore
  T-9       06.24.2014 Recorder Warranty Deed for
            the 11400 Torchwood Sale by Beacon &
            Fiore property
 T-10       09.12.2014 Mortgage Deed by OB Real
            Estate Holdings 1732, LLC to George A.
            Maler
 T-11
            11.07.2014 SunTrust deposit ticket in the
            amount $1,159,123.77

 T-12       11.14.2014 Notice of Lis Pendens
            Sovereign Gaming & Entertainment, LLC,
            vs. 3485 Lago De Talavera Trust



                                            2
       Case 19-01298-MAM        Doc 288     Filed 05/06/20   Page 8 of 20


T-13    11.24.2014 Check no. 1003 from the
        Chance & Anthem’s SunTrust account,
        payable to Ocean Reef Club, in the amount
        of $13,233.88
T-14    12.11.2014 Mortgage Modification
        Agreement between OB Real Estate
        Holdings 1732, LLC and George Maler.
T-15
        12.23.2014 SunTrust withdrawal ticket for
        the amount of $58,000.00

T-16
        12.23.2014 Chance & Anthem’s SunTrust
        statement reflecting outgoing fedwire

T-17
        02.05.2015 SunTrust deposit ticket in the
        amount $65,092.40

T-18    03.05.2015 Check no. 1012 from the
        Chance & Anthem’s SunTrust account,
        payable to Jeffrey M. Siskind, in the
        amount of $10,000.00
T-19    03.09.2015 Deed in Lieu of Foreclosure,
        between Sovereign Gaming and
        Entertainment, LLC and 3485 Lago De
        Talavera Trust
T-20    03.24.2015 Chase bank statement from
        account no. ending with xxxxxxxx1866,
        reflecting fedwire, for the amount of
        $100,000.00
T-21
        04.10.2015 SunTrust withdrawal ticket for
        the amount $90,000.00

T-22    04.15.2015 Check no. 1014 from the
        Chance & Anthem’s SunTrust account,
        payable to Jeffrey M. Siskind, in the
        amount of $25,000.00.
T-23    04.15.2015 Mortgage Modification
        Agreement between OB Real Estate
        Holdings 1732, LLC and George Maler
T-24
        04.24.2015 SunTrust withdrawal ticket for
        the amount $45,000.00

T-25
        04.27.2015 SunTrust withdrawal ticket for
        the amount of $40,000.00

                                        3
       Case 19-01298-MAM        Doc 288     Filed 05/06/20   Page 9 of 20


T-26    05.07.2015 Check no. 1015 from the
        Chance & Anthem’s SunTrust account,
        payable to Jeffrey Siskind, in the amount
        of 10,000.00
T-27    06.15.2015 Check no. 1017 from the
        Chance & Anthem’s SunTrust account,
        payable to David Merrill, in the amount of
        $10,000.00
T-28
        08/28/2015 Purchase Option Agreement to
        Sovereign Gaming & Entertainment, LLC

T-29
        10.06.2015 Chance & Anthem’s Chase
        Bank statement reflecting transfer

T-30
        10.09.2015 Chase Bank withdrawal slip
        for the amount of $59, 500.00

T-31    10.19.2015 Mortgage Modification
        Agreement between OB Real Estate
        Holdings 1732, LLC and George Maler
T-32
        10.27.2015 Operating Agreement for
        CannaMed Pharmaceuticals, LLC

T-33    10.29.2015 Email from Jeffrey Siskind to
        kenbornick@comcast.net re CannaMed
        Secured Position
T-34    10.30.2015 Special Warranty Deed by JP
        Morgan Chase Bank, National
        Association. 3445 Santa Barbara
T-35    10.00.2015 Chase Bank statement for
        Chance & Anthem’s account ending with
        xxxxxxxxxx1866, for the period of time of
        October 6 through October 30, 2015
T-36    11.11.2015 Check no. 1026 from the
        Chance & Anthem’s SunTrust account,
        payable to Advanced Avionics, in the
        amount of $100,000.00
T-37    11.13.2015 Check no. 1030 from the
        Chance & Anthem’s SunTrust account,
        payable to Jeffrey Siskind, in the amount
        of $10,000.00
T-38
        11.13.2015 Chance & Anthem’s SunTrust
        statement reflecting outgoing fedwire

                                        4
       Case 19-01298-MAM       Doc 288       Filed 05/06/20   Page 10 of 20


T-39    11.13.2015 Mortgage by Chance &
        Anthem, LLC to New Wave re Santa
        Barbara House
T-40
        11.13.2015 SunTrust withdrawal ticket for
        the amount of $5,000.00

T-41
        11.23.2015 SunTrust withdrawal ticket for
        the amount of $5,000.00

T-42
        12.02.2015 SunTrust withdrawal ticket for
        the amount of $5,000.00

T-43    12.08.2015 Check no. 1037 from the
        Chance & Anthem’s SunTrust account,
        payable to Jeffrey M. Siskind, in the
        amount of $30,000.00
T-44    12.09.2015 Check no. 1038 from the
        Chance & Anthem’s SunTrust account,
        payable to Second Siskind Family Trust, in
        the amount of $10,000.00
T-45    12.10.2015 Check no. 1041 from the
        Chance & Anthem’s SunTrust account,
        payable to Jeffrey Siskind, in the amount
        of $15,000.00
T-46
        12.11.2015 SunTrust withdrawal ticket for
        the amount of $5,000.00

T-47
        12.16.2015 SunTrust withdrawal ticket for
        the amount of $5,000.00

T-48    12.21.2015 MMCC Announcement of
        Revised Scoring Timeline for Grower and
        Processor License Applications
T-49    12.21.2015 Email from Jeffrey Siskind to
        Richard Bardenstein re: CanneMed’s Final
        Business Plan
T-50
        12.28.2015 SunTrust deposit slip for the
        amount of $19,481.32

T-51    12.29.2015 Email from Jeffrey Siskind to
        haybenfc1@aol.comre CannaMed
        Pharmaceuticals Final Business Plan

                                         5
       Case 19-01298-MAM       Doc 288       Filed 05/06/20   Page 11 of 20


T-52
        12.31.2015 SunTrust withdrawal ticket for
        the amount of $5,000.00

T-53
        2016 Economic Outlook

T-54
        RESERVED

T-55
        02.04.2016 Email from Jeffrey Siskind to
        Mr. Butrum re Salisbury Plant Funding

T-56    02.22.2016 Email from Jonathan Mayer to
        Jeffrey Siskind re: Revised C&A Finders
        Agreement
T-57    02.24.2016 Email from Jonathan Mayer to
        Jeffrey Siskind re CannaMed Facility Exec
        Summary
T-58    03.10.2016 Mortgage by Sovereign
        Gaming & Entertainment, LLC to Tatarow
        Family Partners, Ltd.
T-59    03.21.2016 Email from Jeffrey Siskind to
        Mayer and Angeline Nanni re CannaMed
        Mortgage Program
T-60    03.30.2016 Mortgage to ABK South
        Properties, LLC by Chance & Anthem,
        LLC
T-61    03.31.2016 Commercial Lease with Option
        to Purchase between 27120 Ocean
        Gateway, LLC, and Chance & Anthem,
        LLC.
T-62    03.31.2016 Settlement Statement between
        27120 Ocean Gateway, LLC and
        Machining Technologies, Incorporated
T-63    03.00.2016 Chase Bank statement for
        Chance & Anthem’s account ending with
        xxxxxxxxxx1866, for the period of time of
        March 1st through March 31, 2016
T-64
        04.13.2016 Chase deposit slip in the
        amount of $10,000.00


                                         6
       Case 19-01298-MAM       Doc 288        Filed 05/06/20   Page 12 of 20


T-65    05.00.2016 Chase Bank statement for
        Chance & Anthem’s account ending with
        xxxxxxxxxx1866, for the period of time of
        April 30 through May 31, 2016
T-66    06.09.2016 Email from Jeffrey Siskind to
        blake@arlawgrp.com, jeff@arlawgrp.com,
        kamcorp73@gmail.com re: CannaMed
        Unit Purchase
T-67    06.29.2016 Check no. 1210 from the
        Chance & Anthem’s JPMorgan Chase
        Bank account, payable to Tanya Siskind in
        the amount of $6,000.00
T-68    07.18.2016 Chase deposit slip for the
        amount of $7,000.00, Chance & Anthem’s
        account
T-69    07.19.2016 Chase deposit slip for the
        amount of $25,000.00, Chance &
        Anthem’s account
T-70
        07/19/2016 Assignment of Second
        Mortgage to George and Jeri Maler

T-71    08.02.2016 Email from Jeffrey Siskind to
        Frank Wise re CannaMed (3Gen
        subscription agreement
T-72    09.09.2016 Chase withdrawal slip for the
        amount of $4,000.00, from Chance &
        Anthem’s account
T-73
        09.21.2016 Assignment of Mortgage by
        George A. Maler

T-74    09.00.2016 Chase Bank statement for
        Chance & Anthem’s account ending with
        xxxxxxxxxx1866, for the period of time of
        September 1st through September 30, 2016
T-75    10.14.2016 Check no. 1308 from the
        Chance & Anthem’s JPMorgan Chase
        Bank account, payable to Palm Beach
        Riding Academy, in the amount of
        $2,500.00
T-76
        10.31.2016 Chase Deposit slip in to
        Chance & Anthem’s account




                                         7
       Case 19-01298-MAM        Doc 288       Filed 05/06/20   Page 13 of 20


T-77
        RESERVED

T-78    11.17.2016 Complaint for Foreclosure
        Palm Beach County Circuit Court
        Tatarow Family Partners LTD v.
        Sovereign Gaming & Entertainment, LLC
T-79    12.14.2016 Article of Amendment to
        Article of Organization of OB Real Estate
        Holdings 732, LLC
T-80    04.05.2017 Affidavit of Carl Stone
        Palm Beach 15th Circuit Court
        New Wave Lenders v. Chance & Anthem,
        LLC
T-81
        07/05/2017 Certificate of Title re Santa
        Barbara House

T-82    08.03.2017 Verified Complaint to
        Foreclose Mortgage
        Palm Beach Sixteen Circuit Court
        Chance & Anthem, LLC vs. Imitiaz
        Mohammed and Zoreeda Mohammad
T-83    08.07.2017 Notice of Lis Pendens
        Palm Beach Sixteen Circuit Court
        Chance & Anthem, LLC vs. Imitiaz
        Mohammed and Zoreeda Mohammad
T-84    08.15.2017 Complaint for Damages and
        Injunctive Relief Circuit Court of
        Maryland
        CannaMed Parmaceuticals, LLC vs.
        Natalie M. LaPrade Maryland Medical
        Cannabis Commission
T-85    08.23.2017 Assignment of Mortgage by
        Tatarow Family Partners, Ltd to Zokaites
        Properties, LP
T-86
        10.12.2017 Assignment of Mortgage to
        Zokaites Properties by Chance & Anthem

T-87    10.30.2017 Defendants’ Motion to
        Dismiss, or, in the Alternative for
        Summary Judgment
        Circuit Court of Maryland
        Case No. 24C17004230
        CannaMed Parmaceuticals, LLC vs.
        Natalie M. LaPrade Maryland Medical
        Cannabis Commission
                                          8
       Case 19-01298-MAM        Doc 288       Filed 05/06/20   Page 14 of 20


T-88    01.29.2018 Voluntary Petition
        Chance & Anthem, LLC
        Case No. 18-16248-MAM
T-89    01.30.2018 Order Granting Defendants’
        Motion to Dismiss, or, in the Alternative
        for Summary Judgment
        Case No. 24C17004230
        CannaMed Parmaceuticals, LLC vs.
        Natalie M. LaPrade Maryland Medical
        Cannabis Commission
T-90    02.01.2018 Warranty Deed by OB Real
        Estate Holdings 1732, LLC to Esrick PB
        Office, LLC, A , FL LLC
T-91    02.12.2018 Bankruptcy Schedules for
        Chance & Anthem, LLC [ECF No. 11]
        Bankruptcy Court for the Southern District
        of Florida – Case No. 18-16248
T-92    02/19/2018 Plaintiff’s Motion for
        Reconsideration of Order Dismissing Case
        Circuit Court of Maryland
        Case No. 24C17004230
        CannaMed Parmaceuticals, LLC vs.
        Natalie M. LaPrade Maryland Medical
        Cannabis Commission
T-93    04/02/2018 Order Denying Plaintiff’s
        Motion for Reconsideration of Order
        Dismissing Case
        Case No. 24C17004230
        CannaMed Parmaceuticals, LLC vs.
        Natalie M. LaPrade Maryland Medical
        Cannabis Commission
T-94    04.24.2018 Amended Bankruptcy
        Schedules A/B for Chance & Anthem,
        LLC [ECF No. 59]
        Bankruptcy Court for the Southern District
        of Florida – Case No. 18-16248
T-95    05.01.2018 Notice of Appeal
        Circuit Court of Maryland
        Case No. 24C17004230
        CannaMed Parmaceuticals, LLC vs.
        Natalie M. LaPrade Maryland Medical
        Cannabis Commission
T-96
        RESERVED




                                          9
        Case 19-01298-MAM        Doc 288       Filed 05/06/20   Page 15 of 20


T-97     05.14.2018 Civil Appeal Information
         Report Court of Special Appeals of
         Maryland
T-98     06.18.2018 Proof of Claim 1-1, Filed by
         Delmarva Power
         Bankruptcy Court for the Southern District
         of Florida – Case No. 18-16248
T-99     07.09.2018 Proof of Claim 2-1, Filed by
         Richard Barclay Neff, Jr.
         Bankruptcy Court for the Southern District
         of Florida – Case No. 18-16248
T-100    07.09.2018 Transcript of 341 Meeting of
         Creditors
         Bankruptcy Court
         for the Southern District of Florida – Case
         No. 18-16248
T-101    07.23.2018 Docket Report
         Circuit Court of Maryland
         Case No. 24C17004230
         CannaMed Parmaceuticals, LLC vs.
         Natalie M. LaPrade Maryland Medical
         Cannabis Commission
T-102    08.07.2018 Proof of Claim 3-1, Filed by
         Sarenil Associates, LLC c/o Frederick
         Volkwein
         Bankruptcy Court for the Southern District
         of Florida – Case No. 18-16248
T-103    08.09.2018 Proof of Claim 4-1, Filed by
         Christopher George and Dianna George
         Bankruptcy Court for the Southern District
         of Florida – Case No. 18-16248
T-104    08.09.2018 Proof of Claim 5-1, Filed by
         David Fiore and Carl Stone
         Bankruptcy Court for the Southern District
         of Florida – Case No. 18-16248
T-105    08.10.2018 Proof of Claim 6-1, Filed by
         3485 Lago De Talavera Trust
         Bankruptcy Court for the Southern District
         of Florida – Case No. 18-16248
T-106    09.05.2018 Transcript of 2004
         Examination of Jeffrey M. Siskind.
         Bankruptcy Court for the Southern District
         of Florida – Case No. 18-16248
T-107    10.29.2019 Letter from Siskind Legal,
         P.L.L.C. to Jesus Suarez, Esq. re: Notice of
         Forfeiture of CannaMed Pharmaceuticals,
         LLC

                                          10
        Case 19-01298-MAM       Doc 288       Filed 05/06/20   Page 16 of 20


T-108    11.01.2019 First Amended Complaint filed
         by Chapter 7 Trustee Robert C. Furr
         against Jeffrey M. Siskind, et al. [ECF No.
         95]
         Bankruptcy Court for the Southern District
         of Florida – Adv. Case No. 19-01298
T-109    11.12.2019 Proof of Claim 7-1, Filed by
         Frank R. Zokaites
         Bankruptcy Court for the Southern District
         of Florida – Case No. 18-16248
T-110    12.19.2019 Transcript of Continued 2004
         Examination of Jeffrey M. Siskind.
         Bankruptcy Court for the Southern District
         of Florida – Case No. 18-16248
T-111    02.10.2020 Proof of Claim 8-1, Filed by
         Jeffrey M. Siskind
         Bankruptcy Court for the Southern District
         of Florida – Case No. 18-16248
T-112
         2.21.2020 MMCC Announcements
         MMCC.Maryland.gov

T-113    2.21.2020 MMCC Frequently Asked
         Questions
         MMCC.Maryland.Gov
T-114    02.26.2020 Sunbiz.org corporate search
         results for Florida Association of
         Community Banks and Credit Unions
T-115    02.26.2020 Sunbiz.org corporate search
         results for OB Real Estate Holdings 1732,
         LLC
T-116
         02.26.2020 Sunbiz.org corporate search
         results for Siskind Legal Services, LLC

T-117    02.26.2020 Sunbiz.org corporate search
         results for Sovereign Gaming &
         Entertainment, LLC
T-118
         02.26.2020 Sunbiz.org corporate search
         results for Sympatico Equine Rescue, Inc.

T-119
         02.26.2020 Sunbiz.org corporate search
         results for Wellington 3445, LP



                                         11
           Case 19-01298-MAM       Doc 288       Filed 05/06/20   Page 17 of 20


 T-120
            03.02.2020 Maryland.gov entity search
            results for Nucanna Pharmaceuticals, LLC.

 T-121      03.04.2020 Retrospective Appraisal Report
            prepared by expert Gregory P. Edison,
            MAI, CCIM, for the 3445 Santa Barbara
            property.
 T-122      04.13.2020 Docket Report
            Circuit Court of Maryland
            Case No. 24C17004230
            CannaMed Parmaceuticals, LLC vs.
            Natalie M. LaPrade Maryland Medical
            Cannabis Commission
 T-123
            04.20.2020 Expert Report of Alan R.
            Barbee, CPA/ABV

 T-124      05.05.2020 Docket Report
            Bankruptcy Court for the Southern District
            of Florida – Case No. 13-13096
T-124(A)    03.14.2013 Periodic Report Regarding
            Value, Operations and Profitability of
            Entities in which the Estate of Debtor
            Holds a Substantial or Controlling Interest
            [ECF No. 34]
            Bankruptcy Court for the Southern District
            of Florida – Case No. 13-13096
T-124(B)    12.17.2013 Periodic Report Regarding
            Value, Operations and Profitability of
            Entities in which the Estate of Debtor
            Holds a Substantial or Controlling Interest
            [ECF No. 150]
            Bankruptcy Court for the Southern District
            of Florida – Case No. 13-13096
T-124(C)    09.15.2014 Periodic Report Regarding
            Value, Operations and Profitability of
            Entities in which the Estate of Debtor
            Holds a Substantial or Controlling Interest
            [ECF No. 265]
            Bankruptcy Court for the Southern District
            of Florida – Case No. 13-13096
T-124(D)    06.01.2015 Periodic Report Regarding
            Value, Operations and Profitability of
            Entities in which the Estate of Debtor
            Holds a Substantial or Controlling Interest
            [ECF No. 406]
            Bankruptcy Court for the Southern District
            of Florida – Case No. 13-13096
                                            12
           Case 19-01298-MAM        Doc 288       Filed 05/06/20   Page 18 of 20


 T-125      05.05.2020 Docket Report
            Palm Beach 15th Circuit Court
            Case No. 502016CA012543
            New Wave Lenders v. Chance & Anthem,
            LLC
T-125(A)    11.08.2016 Complaint for Mortgage
            Foreclosure and Damages
            Palm Beach 15th Circuit Court
            Case No. 502016CA012543
            New Wave Lenders v. Chance & Anthem,
            LLC
T-125(B)    12.05.2016 Answer, Affirmative Defenses
            and Counterclaim
            Palm Beach 15th Circuit Court
            Case No. 502016CA012543
            New Wave Lenders v. Chance & Anthem,
            LLC
T-125(C)    02.02.2017 Order Granting Plaintiff’s
            Motion to Dismiss Second Amended
            Counterclaim
            Palm Beach 15th Circuit Court
            Case No. 502016CA012543
            New Wave Lenders v. Chance & Anthem,
            LLC
T-125(D)    02.23.2017 Motion to Substitute Party-
            Plaintiff
            Palm Beach 15th Circuit Court
            Case No. 502016CA012543
            New Wave Lenders v. Chance & Anthem,
            LLC
 T-126
            CannaMed Pharmaceuticals Company
            Business Plan

 T-127
            Default of Rent letters sent to Mr. Siskind
            by Alan Bias

 T-128
            Bank of America bank records
            [Composite Exhibit]

T-128(A)
            08.23.2018 Bank of America Certification

 T-129
            JPMorgan Chase Bank Record


                                             13
           Case 19-01298-MAM        Doc 288     Filed 05/06/20   Page 19 of 20


T-129(A)
            07.05.2018 JPMorgan Chase Bank
            Certification

 T-130
            PNC Bank Records
            [Composite Exhibit]

T-130(A)
            08.23/2018 PNC BANK Certification

T-130(B)
            08.30.2018 PNC Bank Certification

 T-131
            In re Siskind Monthly Operating Reports
            [Composite Exhibit]

 T-132
            SunTrust Bank Records
            [Composite Exhibit]

T-132(A)
            09.13.2018 SunTrust Certification

 T-133
            Wells Fargo Bank Records [Composite
            Exhibit]

T-133(A)
            08.24.2018 Wells Fargo Certification

 T-134
            Chance & Anthem, LLC Summary Detail
            of Disbursements – Cash & Withdrawals

 T-135
            Chance & Anthem, LLC Summary of
            Transfers to Tanya Siskind

 T-136      Chance & Anthem, LLC Summary
            Flowchart Tracing Creditors’ Funds –
            Christopher George
 T-137      Chance & Anthem, LLC Summary
            Flowchart Tracing Creditors’ Funds – Carl
            Stone & David Fiore



                                           14
           Case 19-01298-MAM       Doc 288      Filed 05/06/20   Page 20 of 20


 T-138      Chance & Anthem, LLC Summary
            Flowchart Tracing Creditors’ Funds –
            Frederick Volkwein
 T-139
            2014 – 2017 Chance & Anthem, LLC
            Summary Insolvency Analysis

 T-140
            2014 - 2017 Chance & Anthem, LLC
            Summary of Expenses

 T-141      2014 – 2017 Chance & Anthem, LLP
            Summary Consolidated Insolvency
            Analysis
 T-142
            2014 – 2017 Chance & Anthem, LLC
            Consolidated Summary of Expenses

 T-143
            2015 – 2018 Chance & Anthem Chase
            Transactions’ Register

 T-144
            02.26.2020 Debtor’s Notice of Filing
            Consent to Creditor Proofs of Claim

T-145(A)    Chance & Anthem,LLC Summary
            Flowchart Tracing Referenced Funds –
            Santa Barbara House
T-145(B)
            Chance & Anthem, LLC Summary
            Flowchart Tracing OB Real Estate Funds

 T-146
            CONFIDENTIAL Trust Account Records




                                           15
